Citation Nr: 0614361	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-07 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for postoperative residuals 
of bladder cancer, claimed as secondary to exposure to 
herbicides (Agent Orange) and/or petroleum products.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  He served in Vietnam for one year.

This appeal arose before the Board of Veteran'' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The veteran contends that service connection should be 
awarded for his diagnosed bladder cancer.  He has stated that 
he was exposed to herbicides in service, as well as petroleum 
products, and that these exposures caused his cancer.  
Therefore, he believes that service connection should be 
awarded.

The evidence of record indicates that the veteran was in 
Vietnam for one year; thus his exposure to herbicides is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2005).  He also 
served as a field radio repairman with the 514th 
Quartermaster Company, which dealt with petroleum storage.  
He has stated that, as a consequence of this service, he was 
exposed to petroleum fumes when the products were being off-
loaded, as well as when there were spills and when the 
products were used to burn human waste.  He asserts that this 
exposure resulted in the development of his bladder cancer.

In October 2004, the veteran's urologist at Elmendorf Air 
Force Base stated that the veteran had undergone a radical 
cystoprostatectomy for invasive bladder cancer in August 
2002.  It was stated that the veteran "was exposed to 
aviation grade petroleum and diesel fuel during his service 
in the military.  His bladder cancer is more than likely due 
to his exposures."  However, while this opinion suggested a 
connection between his service and his subsequently diagnosed 
bladder cancer, it had not provided a rationale for the 
opinion.  Therefore, the Board finds that referral of the 
case for an etiological opinion with a complete rationale 
must be obtained prior to a final determination of the 
veteran's claim.

The veteran is hereby advised of the importance of reporting 
for any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran's claims file, to include a 
copy of this Remand, should be referred to 
an appropriate VA physician in order to 
obtain an opinion as to the causal 
relationship, if any, between the bladder 
cancer for which he has been treated and his 
exposure to herbicides and/or aviation fuel 
in service.  The reviewing physician should 
acknowledge review of the claims folder. 

a.  The reviewing physician should 
express an opinion, with supporting 
rationale, as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the invasive bladder cancer 
for which the veteran underwent a radical 
cystoprostatectomy in August 2002 was 
etiologically related to his exposure to 
herbicides and/or aviation fuel in 
service. 

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After the above-requested development 
has been completed, the veteran's claim for 
service connection for bladder cancer must 
be readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case (SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


